Citation Nr: 1544104	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  14-14 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in July 2014.  A transcript is associated with the claims folder.  

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran has a preexisting right ear hearing loss disability that was noted on examination at entrance into service, did not increase in severity in service, and was not otherwise aggravated by service.

2.  The Veteran's currently diagnosed left ear hearing loss disability was first manifested many years after his service and has not been medically related to his service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2015).

2.  The criteria for service connection for a left ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a bilateral hearing loss disability.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In a December 2012 letter, prior to the initial adjudication of the claim, VA satisfied this duty.  

VA also has a duty to assist a claimant in the development of his claim. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Here, reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  The pertinent evidence of record includes statements from the Veteran, the Veteran's service treatment records, and post-service VA and private treatment records.  

As noted above, the Veteran was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his service connection claim. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the bilateral hearing loss disability issue, and suggested the submission of evidence that would be beneficial to the Veteran's claim, namely evidence establishing that the Veteran's bilateral hearing loss disability was incurred or aggravated during service.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the criteria necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Additionally, the Veteran was afforded a VA examination in February 2013 for his bilateral hearing loss disability.  The VA examination report reflects that the examiner interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

The Board finds that under the circumstances of this case, VA has satisfied the notification and assistance provisions of the law, and that no further action need be undertaken on the Veteran's behalf.

Service connection for a bilateral hearing loss disability

The Veteran contends that he has a bilateral hearing loss disability that is related to his military service, in particular from acoustic trauma from performing his duties as a machinery technician.  As will be indicated below, the Board finds that the Veteran has a right ear hearing loss disability that pre-existed his military service, and that he has a left ear hearing loss disability that did not.  As there will be an application of different law to the hearing loss disability in each ear, the Board will separate the analysis for the right and left ear hearing loss disabilities.

Pertinent legal criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  See 38 C.F.R. § 3.385 (2015). "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."

Service connection may also be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  "With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes."  38 C.F.R. § 3.303(b) (2015).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111 (West 2014).

"When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 2004); VAOPGPREC 3-2003 at 10-11 (July 16, 2003).  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 at 10-11 (July 16, 2003).

When a preexisting disease or injury is noted on the entrance examination report, 38 U.S.C.A. § 1153  provides that "[a] preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 C.F.R. § 3.306(a) (2015).  With regard to veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where a pre-service condition underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2015); Cotant v. Principi, 17 Vet. App. 116, 124, 130 (2003). Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute sufficient evidence for a non-combat veteran to show increased disability for section 1153 purposes unless the underlying condition worsened. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).

As indicated above, the Veteran served on active duty as a machinery technician which involved him being exposed to loud noise from working with machines.  The Board has no reason to doubt the Veteran's report that he was exposed to acoustic trauma during service.  Based thereon, acoustic trauma in service is conceded in this case.  The Board also acknowledges that the Veteran is presently service-connected for tinnitus.  See Rating Decision, March 2013.

Right ear hearing loss disability

Pure tone thresholds, in decibels, were as follows for the Veteran's June 1986 enlistment audiological examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
25
50

Because the June 1986 enlistment examination report reflects that the Veteran's right ear pure tone thresholds exceeded 40 decibels at 4000 hertz, he met the VA criteria for a right ear hearing loss disability on entry into service.  See 38 C.F.R. 
§ 3.385 (2015).  Therefore, by definition for VA purposes, right ear hearing loss was noted on entry, and the presumption of soundness does not apply in this case. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  The issue before the Board is whether the Veteran's documented pre-service right ear hearing loss disability was aggravated during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

Pure tone thresholds, in decibels, were as follows for the Veteran's April 1990 separation audiological examination:







HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
20
50

At that time, the service examiner noted mild high frequency hearing loss in the right ear.  

The Veteran was provided a VA audiological examination in February 2013.  The VA examiner noted the Veteran's report of military noise exposure from working with machinery.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with right ear sensorineural hearing loss and concluded that the Veteran's right ear hearing loss existed prior to service and was not aggravated beyond the normal progression in service.  The examiner's rationale for his conclusion was based on his report that the Veteran's enlistment audiogram indicated a mild hearing loss at 4000 Hz in the right ear only.  Further, the separation audiogram did not show a change in pre-existing hearing loss in the right ear.

The Board finds the opinion of the February 2013 VA examiner to be the most probative evidence of record with regard to whether the Veteran's right ear hearing loss disability pre-existed service.  Again, the Board notes that the examiner reasoned that the Veteran's enlistment audiogram demonstrated mild hearing loss at 4000 Hz.  As indicated by the VA examiner, the Veteran's separation audiogram did not show a change in pre-existing hearing loss in the right ear, even with consideration of the Veteran's in-service acoustic trauma.  The Board notes that there is no medical opinion of record that contradicts the opinion of the VA examiner.

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including difficulty hearing), has presented no probative clinical evidence of an increase in severity of his pre-existing right ear hearing loss disability during service.  The Board finds that the Veteran as a lay person is not competent to make such a finding.  That is, he is not competent to opine on matters such as increase in severity of his pre-existing right ear hearing loss during service.  Such opinion requires specific training in field of audiology and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the training in the field of audiology to render medical opinions, the Board must find that his contention with regard to an increase in severity of his pre-existing right ear hearing loss disability during service to be of minimal probative value and outweighed by the objective evidence of record which is absent a finding of such.  See also 38 C.F.R. § 3.159(a)(1) (2015) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of aggravation.

Therefore, in light of the competent and probative evidence of record, in particular the VA examiner's explanation, the Board finds that there was not an increase in severity of the Veteran's right ear hearing loss in service; therefore the presumption of aggravation does not apply.  See 38 U.S.C.A. § 1153; Paulson v. Brown, 7 Vet.App. 466 (1995).

In summary, the Board finds that the preponderance of the evidence shows that the Veteran's right ear hearing loss was noted on entry, preexisted service, and was not aggravated by service; the benefit-of-the-doubt rule is not for application. 

Left ear hearing loss disability

The Board initially notes that hearing loss of the left ear was not noted on entrance into service.  Therefore, the presumption of soundness attaches, and the claim is one for service connection, rather than aggravation as was the right ear disability.  

Additionally, the record does not reflect medical evidence showing any manifestations of a left ear hearing loss disability during the one-year presumptive period after the Veteran's separation from service.  On the contrary, the record does not reflect any complaints or findings of a left ear hearing loss disability until 2012 (more than 20 years after his separation from active service) that are consistent with a hearing loss disability.  As such, service connection on a presumptive basis pursuant to 38 C.F.R. §§ 3.307 and 3.309 is not warranted as to the Veteran's left ear hearing loss disability.

Having determined that service connection on a presumptive basis is not warranted, the Board will next determine whether service connection is warranted on a direct basis.   

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) nexus.  See Hickson, supra.

As to Hickson element (1), it is undisputed that the Veteran is currently diagnosed with a left ear hearing loss disability.  For example, during the February 2013 VA audiological examination, puretone threshold during the examination was in excess of 40 dB in the left ear at 4000 Hz.  Accordingly, the Veteran met the regulation criteria for a left ear hearing disability under 38 C.F.R. § 3.385.  Hickson element (1) is, therefore, satisfied as to the claim.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Board will address disease and injury separately.

Concerning in-service disease, a review of the Veteran's service treatment records reveals no evidence of a left ear hearing loss disability.  

Pure tone thresholds, in decibels, were as follows for the Veteran's June 1986 enlistment audiological examination:




HERTZ



500
1000
2000
3000
4000
LEFT
15
5
5
10
5

Pure tone thresholds, in decibels, were as follows for the Veteran's April 1990 separation audiological examination:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
5
10
5

Accordingly, Hickson element (2) is not met with respect to disease in service.

With respect to in-service injury, as discussed above, the Board has conceded that the Veteran sustained acoustic trauma from working with machines during service.  This is sufficient to satisfy Hickson element (2), in-service injury.

Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current left ear hearing loss disability is related to his military service.

Specifically, the Veteran was provided a VA examination in February 2013.  In addition to the results of a current audiological examination, the VA examiner considered the Veteran's history of military noise exposure working as a machine technician.  Despite the Veteran's in-service noise exposure, the VA examiner concluded that it is not at least as likely as not that the Veteran's left ear hearing loss disability is related to military service.  The examiner's rationale for his conclusion was based on his finding of no significant changes in hearing between the Veteran's enlistment and separation audiological examinations and that current evidence shows that noise induced hearing loss occurs at the time of exposure so given that the Veteran's hearing did not change during service, it is less likely as not that the hearing loss is due to military noise exposure.  The examiner further noted the Veteran's postservice occupational noise exposure is positive, documenting the Veteran's report that he worked as a mechanic with the use of hearing protection, as well as recreational noise exposure from using lawn care equipment.  

The February 2013 VA examination report was based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the February 2013 VA examiner's opinion is consistent with the Veteran's medical history, which is absent any symptomatology of a left ear hearing loss disability for several years after service and his service records which do not appear to show any threshold shifting between the time that the Veteran entered active duty and the time he was separated from active duty.  Further, in rendering the opinion, the VA examiner considered the Veteran's service treatment records and his report of military noise exposure, and determined that the in-service exposure to noise did not cause his current left ear hearing loss disability.   

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) [it is the claimant's responsibility to support a claim for VA benefits].

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including difficulty hearing), has presented no probative clinical evidence of a nexus between his left ear hearing loss disability and his military service.   The Board finds that the Veteran as a lay person is not competent to associate currently diagnosed sensorineural hearing loss to acoustic trauma during service.  That is, he is not competent to opine on matters such as the etiology of his current left ear hearing loss disability.  Such opinion requires specific training in field of audiology and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the training in the field of audiology to render medical opinions, the Board must find that his contention with regard to a nexus between his left ear hearing loss disability and his military service to be of minimal probative value and outweighed by the objective evidence of record which is absent a finding of such.  See also 38 C.F.R. § 3.159(a)(1) (2015) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had a left ear hearing loss disability since service.  While the Veteran is competent to report hearing loss symptoms over the years since service, the Board notes that left ear hearing loss was not noted during service or found at the time of his service discharge.  The Board finds that his current statements regarding a continuity of symptoms since service are not entitled to a finding of credibility in light of the contemporaneous audiological test results from the April 1990 separation examination from service and the February 2013 VA examination report.  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, Hickson element (3) is not met, and the Veteran's claim fails on this basis.  As such, the Board finds that the preponderance of the evidence shows that the Veteran's left ear hearing loss disability is not related to military service; the benefit-of-the-doubt rule is not for application. 



Conclusion

For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


